

117 SRES 362 ATS: Expressing the support of the Senate for the contributions and achievements of student parents and recognizing September 2021 as National Student Parent Month.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 362IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Ms. Duckworth (for herself and Mr. Moran) submitted the following resolution; which was considered and agreed to RESOLUTIONExpressing the support of the Senate for the contributions and achievements of student parents and recognizing September 2021 as National Student Parent Month.Whereas student parents are individuals with children who attend postsecondary educational institutions; Whereas student parents make up roughly a quarter of the student population, totaling nearly 4,000,000 individuals; Whereas 70 percent of student parents are women and 43 percent of student parents are single mothers, with nearly half of such student parents being first-generation college students; Whereas 51 percent of student parents are students of color;Whereas 47 percent of student parents are military-connected students;Whereas nearly 2/3 of student parents have incomes at, below, or near the Federal poverty line; Whereas 42 percent of student parents attend community colleges and 30 percent attend public or private nonprofit 4-year institutions of higher education; Whereas 1 in 3 college students enrolled in a health care program is a student parent; Whereas, prior to the COVID–19 pandemic, 53 percent of student parents reported food insecurity and 68 percent reported housing insecurity; Whereas the COVID–19 pandemic has placed additional burdens on student parents, including the closure of child care centers, the delay or cancellation of college plans, and increased workloads for the 64 percent of employed student parents who are essential workers; Whereas, on average, student parents have higher grade point averages than their non-parenting peers, but student parents are 10 times less likely to complete a bachelor’s degree within 5 years than students without children; Whereas a low-income student parent who earns a degree or credential boosts their income, and the earning potential of their children when they become adults, by 17 percent; Whereas student parents are uniquely motivated to excel in their course of study while often facing challenges, including lack of affordable child care and balancing work responsibilities while attending postsecondary education: Now, therefore be it That the Senate—(1)expresses support for the contributions and achievements of student parents in seeking and completing a postsecondary education; and(2)designates September 2021 as National Student Parent Month. 